Citation Nr: 0103029	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for colon/rectal 
cancer.

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to March 
1946.  He also performed service with the reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).


REMAND

Initially, the Board notes that service connection was denied 
for a back disorder, a skin disorder, teeth and gum 
disorders, stress and depression, residuals of injuries to 
the left eye and upper lip, jungle rot to the left foot and 
face, cellulitis of the right ankle, residuals of mumps, 
residuals of German measles, and asbestosis in a rating 
decision dated in July 1988.  The veteran was notified of 
this decision in August 1988, and his notice of disagreement 
to this action was received in July 1989.  However, a 
statement of the case has not been issued to the veteran as 
to the issues of entitlement to service connection for a back 
disorder, teeth and gum disorders, stress and depression, 
residuals of injuries to the left eye and upper lip, jungle 
rot of the left foot and face, cellulitis of the right ankle, 
residuals of mumps, and residuals of German measles.  While 
it is true that the veteran has not submitted a timely 
substantive appeal, he is not obligated to do so until a 
statement of the case has been issued, and the Board is 
obligated to remand these issues to the RO for the issuance 
of a statement of the case and notification of appellate 
rights.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As noted above, service connection was denied for a skin 
disorder by a rating disorder in July 1988, and the notice of 
disagreement to this action was received in July 1989.  
Thereafter, the RO issued a statement of the case in August 
2000, and provided the laws and regulations and a discussion 
of the denial of the veteran's claim of entitlement to 
service connection on the basis of finality.  The veteran's 
substantive appeal was received by the RO in August 2000.   

The Board has recharacterized the issue on appeal as 
entitlement to service connection for a skin disorder.  
Although the RO developed the claim on the basis of finality, 
the rating decision dated in July 1988, had not become final 
at the time of the August 1999 rating decision, as a 
statement of the case had not been issued in response to the 
veteran's notice of disagreement that was received in July 
1989.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 
(2000).  The statement of the case issued in August 2000, did 
not provide the veteran with a summary of the appropriate 
laws and regulations and a discussion of how such laws and 
regulations affected his claim.  See 38 C.F.R. § 19.29 
(2000).  As such, this claim must be remanded to the RO for 
due process reasons.

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection.  As these procedures could not have been 
followed by the RO at the time of the appealed rating 
decisions, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that the duty to assist the veteran as to the 
claims of entitlement to service connection for colon/rectal 
cancer, skin cancer, Hepatitis C, a heart disorder, and 
asbestosis has not been fulfilled in light of the Veterans 
Claims Assistance Act.  Specifically, a VA examination which 
addresses the etiology of the claimed disorders is not of 
record.  Id.  

Additionally, the Board observes that the RO denied the 
claims of entitlement to service connection for colon/rectal 
cancer, Hepatitis C, a heart disorder, and asbestosis in 
August 1999 on the basis that they were not well grounded.  
However, the statutory requirement that a veteran submit a 
well-grounded claim was repealed by the Veterans Claims 
Assistance Act of 2000.  Hence, due process requires that 
this claim be developed and readjudicated under the Veterans 
Claims Assistance Act of 2000 on the merits.  Bernard, 4 Vet. 
App. at 392-94.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between colon/rectal cancer, Hepatitis C, 
a heart disorder, a skin disorder, and 
asbestosis and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from all identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any colon/rectal cancer, 
Hepatitis C, heart disorder, skin 
disorder, and asbestosis found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following a review of the service and 
postservice medical records, the 
examiners should state whether it is as 
least as likely as not that any diagnosed 
colon/rectal cancer, Hepatitis C, heart 
disorder, skin disorder, and/or 
asbestosis is related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Appropriate action, including 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issues of entitlement to service 
connection for a back disorder, teeth and 
gum disorders, stress and depression, 
residuals of injuries to the left eye and 
upper lip, jungle rot of the left foot 
and face, cellulitis of the right ankle, 
residuals of mumps, and residuals of 
German measles.  38 C.F.R. § 19.26 
(2000).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues they must file a timely 
substantive appeal to the July 1988 
rating decision denying these claims.  
38 C.F.R. § 20.202 (2000).  If the 
veteran perfects the appeal as to these 
issues, they should be returned to the 
Board for appellate review after first 
ensuring that the duty to assist under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been fulfilled.  

6.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for colon/rectal cancer, 
Hepatitis C, a heart disorder, a skin 
disorder, and asbestosis on the merits.  
If any issue on appeal is denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  If the issue of 
entitlement to service connection for a 
skin disorder is denied, the supplemental 
statement of the case should provide the 
veteran with the appropriate laws and 
regulations, and a de novo merits based 
discussion of the applicability of the 
laws and regulations to his claim of 
entitlement to service connection for a 
skin disorder.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

